Citation Nr: 0305611	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  00-21 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a facial 
injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.  

In June 2001 the Board of Veterans' Appeals (the Board) 
determined that new and material evidence had not been 
submitted to reopen a claim for entitlement to service 
connection for low back disability and remanded the issue of 
entitlement to service connection for residuals of facial 
trauma to the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (the RO) for additional 
development.

Additional development was undertaken by the Board in August 
2002 with respect to the issue currently on appeal pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) [codified at 38 C.F.R. § 19.9(a)(2)].  At the Board's 
direction, a VA examination was completed in December 2002.  
The case is now ready for adjudication by the Board.  


FINDING OF FACT

The veteran has residuals of an in-service injury to his 
face.  


CONCLUSION OF LAW

A residual of a facial injury, temporomandibular joint 
syndrome, was incurred during active duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially contends that he incurred residuals 
of an in-service injury to his face.  

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations will then be 
briefly set forth.  Finally, the Board will analyze the 
veteran's claim and render a decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45, 620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  
Consequently, the regulations are accordingly applicable to 
this case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct 
ways:  standard of review, notice and duty to assist.  The 
Board will now address these concepts within the context 
of the circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by 
the VCAA.  The current standard of review for all claims 
is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to a claimant describing evidence 
potentially helpful to the claimant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, 
the Board has concluded that the requirements of the 
VCAA as to notice apply to this case and have been 
effectively satisfied with respect to the issue on 
appeal.  The Board observes that the veteran was 
notified by the July 2000 Statement of the Case, the 
June 2001 Board remand, and the March 2002 Supplemental 
Statement of the Case of the pertinent law and 
regulations and the need to submit additional evidence 
on his claim for service connection for residuals of a 
facial injury.  

Additionally, a letter was sent by VA to the veteran in 
July 2001, with a copy to his representative, in which 
the veteran was specifically informed as to what 
evidence he needed to submit to substantiate a claim for 
service connection.  The letter explained that VA would 
obtain government records and would make reasonable 
efforts to help him get other relevant evidence, such as 
private medical records, employment records, etc., but 
that he was responsible for providing sufficient 
information to VA to identify the custodian of any 
records.  The veteran was given 60 days from the date of 
the letter to respond.  No additional medical evidence 
was received from the veteran or his representative.    

In short, the Board finds that the veteran has been amply 
notified of the requirements of law in connection with his 
claim of entitlement to service connection for residuals of a 
facial injury.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.   See 38 U.S.C.A. § 5103A (West 
Supp. 2002). 

The record contains the veteran's service medical records and 
postservice medical evidence.  Additionally, a report of a VA 
physical examination and nexus opinion was obtained pursuant 
to the Board's development authority in December 2002.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits on the issue on appeal.  

Relevant Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).



Factual Background

The veteran's service medical records reveal that he reported 
to sick bay in September 1945 complaining that he had fallen 
against a bulk head and had knocked three teeth loose.  He 
was seen by a dentist and tooth #24 was extracted.  It was 
noted that there was a slight fracture which did not warrant 
hospitalization.  
A May 1946 rating decision granted service connection for 
dental treatment purposes only for teeth #24, 25, 26.

The veteran's claim of entitlement to service connection for 
residuals of a facial injury was received by VA in April 
2000.  That claim was denied by RO rating decision dated in 
July 2000.  The veteran appealed the decision, and the Board 
remanded the issue on appeal for additional development in 
June 2001.  

VA dental records dated from September 1999 to March 2000 are 
on file.  The veteran noted in September 1999 that he had had 
a facial injury in service, that his teeth were loose, and 
that his jaw was sometimes painful and swollen.  A number of 
his teeth were extracted in March 2000.

As described elsewhere in this decision, in August 2002 the 
Board requested that additional development of the evidence, 
including a VA physical examination and nexus opinion, be 
undertaken.

On VA examination in December 2002, which included a review 
of the claims file, the veteran gave of a history of facial 
injury in service, which resulted in loosening of teeth #23-
25 and a fracture of the mandible.  He complained of 
intermittent pain on the left side of the face since service, 
worse with chewing.  Physical examination revealed mild 
subluxation of the left temporomandibular joint with maximum 
opening of the jaw; there was mild clicking with subluxation.  
The area was tender to palpation.  He wore dentures.  X-rays 
of the jaw were essentially normal.  Temporomandibular joint 
syndrome was diagnosed.  It was the examiner's opinion that 
it was at least as likely as not that the temporomandibular 
joint syndrome was of a post-traumatic nature consistent with 
the veteran's history.

Analysis

As noted above, per Hickson, in order to establish service 
connection for a claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  

In this case, there is evidence of a current disability.  
Temporomandibular joint syndrome was diagnosed on VA 
examination in December 2002, which satisfies element (1) of 
Hickson.  Element (2), in-service incurrence of disease or 
injury, is satisfied by the September 1945 notation of the 
in-service injury which caused the loosening of three teeth 
and the fracture of the jaw.  

With respect to Hickson element (3), medical nexus, the VA 
examiner concluded in December 2002 that it was at least as 
likely as not that the diagnosed temporomandibular joint 
syndrome was of a post-traumatic nature consistent with his 
history of service injury.  Thus, there is of record a 
medical nexus opinion in the veteran's favor.  There is no 
opinion to the contrary.  

All three Hickson elements have thus been satisfied.  
Consequently, the Board concludes that service connection for 
temporomandibular joint syndrome is warranted.  The benefit 
sought on appeal is accordingly granted.




ORDER

Entitlement to service connection for temporomandibular joint 
syndrome is granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

